Title: Henry B. Bascom to James Madison, 19 March 1827
From: Bascom, Henry B.
To: Madison, James


                        
                            
                                Mr. Madison,
                            
                            
                                
                                    Union Town P.
                                
                                19. Mar 1827.
                            
                        
                        In the name, and by order, of the Board of Trustees, of "Madison College," recently established, in this
                            Borough—I am instructed to say, that in consideration of your distinguished public & private worth, as a Citizen
                            of the United States—they have taken the liberty, without consulting you, of calling this Institution by your Name. I am
                            directed to tender you the high consideration of the Board—and beg you, to accept from me, individually, assurances of my
                            perfect esteem—Very respectfully—
                        
                            
                                H. B. Bascom
                            
                        
                    